DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive.
Applicant argues that the combination of Havens, Alsheuski, and Farca does not explicitly teach “wherein the data transfer interface turret and the integrated control mechanism turret protrude from the tub-shaped body orthogonally to an axis defined by the tube-shaped body and along a shared axis.”
In response, the examiner respectfully disagrees.  Havens teaches the data transfer interface turret ([0381] – [0382] and Fig. 36) and the integrated control mechanism ([0136] – [0140]). Although Havens does not explicitly teach the data transfer interface turret and the integrated control mechanism turret protrude from the tube-shaped body orthogonally to an axis defined by the tube-shaped body and along a shared axis, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the device such that the data transfer interface turret and the integrated control mechanism turret protrude from the tube-shaped body orthogonally to an axis defined by the tube-shaped body and along a shared axis because it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

In response, the examiner respectfully disagrees.  Havens teaches the data transfer interface turret ([0381] – [0382] and Fig. 36) and the integrated control mechanism ([0136] – [0140]). Although Havens does not explicitly teach the data transfer interface turret and the integrated control mechanism turret protrude from the tub-shaped body along orthogonally to an axis defined by the tube-shaped body and to the battery turret, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the device such that the data transfer interface turret and the integrated control mechanism turret protrude from the tub-shaped body along orthogonally to an axis defined by the tube-shaped body and to the battery turret because it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, 8, 10, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Havens et al. (US 2018/0224241 A1) in view of Alsheuski (US 2016/0381297 A1) and Farca et al. (US 2017/0108311 A1).
Consider claim 1, Havens teaches a digitally-based, thermal imaging device, comprising: a tube-shaped body ([0134]), containing within: a receiving optical sensor ([0136], [0163], [0226], [0232]); a viewing computer display ([0144] – [0146]); and a first battery ([0226]); an integrated control mechanism turret, wherein inputs to the control mechanism turret provide digital signals to navigate at least one graphical user interface in the viewing computer display ([0136] – [0140] and [0144] – [0147]); and a data transfer interface turret coupled to the tube-shaped body ([0226] and [0228]).
Although Havens does not explicitly teach the data transfer interface turret and the integrated control mechanism turret protrude from the tube-shaped body orthogonally to an axis defined by the tube-shaped body and along a shared axis, it In re Japikse, 86 USPQ 70.
However, Havens does not explicitly teach that the battery is rechargeable and a user-replaceable battery.
Alsheuski teaches the first battery is a rechargeable battery ([0052]) and a second battery is a user-replaceable battery ([0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known component of a rechargeable battery because such incorporation would help users save money.
However, although the combination of Havens and Alsheuski teaches an user interface for entering data ([0227] – [0228]), it does not explicitly teach rotating or depressing the control mechanism turret provides digital signals to navigate at least one graphical user interface in the viewing computer display, and wherein the at least one graphical user interface comprises at least one menu with selectable menu items.
In an analogous art, Farca teaches a digital targeting scope apparatus ([0010], [0011], and [0039]).  Specifically, Farca teaches rotating or depressing the control mechanism turret provides digital signals to navigate at least one graphical user interface in the viewing computer display ([0039].  A digital targeting scope system.  A control/display module and an image display component are mounted proximal the , and wherein the at least one graphical user interface comprises at least one menu with selectable menu items ([0070] – [0074] and Fig. 10.  Four exemplary menu displays provided by the control/display module of the digital targeting scope shown in Fig. 10.  The user may step through the various menus by changing the tilt angle of the separated control/display module 308. For example a first menu appears at a tilt angle of 0 degrees, a second menu appears at a tilt angle of 90 degrees, a third menu appears at a tilt angle of 180 degrees, and a fourth menu may be presented at a tilt angle of 270 degrees. The user may step through the various options within each menu via use of the push buttons.  See also [0042] and [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known features of a menu with selectable menu items because such incorporation would allow the user to make in-the-field changes to such functions as size of range circle, maximum zoom range, and ballistic data associated with one or more bullet cartridge types.  [0074].
Consider claim 3, Havens teaches the integrated control mechanism turret is of a push/rotary-type ([0136] – [0140]).
Consider claim 5, Havens teaches the data transfer interface turret comprises a universal serial bus and WIFI interface ([0228]).
Consider claim 7, Havens teaches the tube-shaped body is configured to be separable by unscrewing two pieces of the tube-shaped body ([0157] – [0160]).
Consider claim 8, Havens teaches a digitally-based, thermal imaging device, comprising: a tube-shaped body ([0134]), containing within: receiving optics ([0136], [0163], [0226], [0232]); a receiving optical sensor ([0136], [0163], [0226], [0232]); processing electronics ([0163]); a viewing computer display ([0144] – [0146]); viewing optics ([0136], [0163], [0226], [0232]); and a battery turret coupled to the tube-shaped body ([0362] – [0368]); an integrated control mechanism turret, wherein inputs to the control mechanism turret provide digital signals to navigate at least one graphical user interface in the viewing computer display ([0136] – [0140] and [0144] – [0147]); and a data transfer interface turret coupled to the tube-shaped body ([0226] and [0228]).
Although Havens does not explicitly teach the data transfer interface turret and the integrated control mechanism turret protrude from the tub-shaped body along orthogonally to an axis defined by the tube-shaped body and to the battery turret, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the device such that the data transfer interface turret and the integrated control mechanism turret protrude from the tub-shaped body along orthogonally to an axis defined by the tube-shaped body and to the battery turret In re Japikse, 86 USPQ 70.
However, Havens does not explicitly teach that the battery is rechargeable and a user-replaceable battery.
Alsheuski teaches a first battery, wherein the first battery is a rechargeable battery ([0052]) and the battery turret is configured to contain a user-replaceable battery ([0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known component of a rechargeable battery because such incorporation would help users save money.
However, although the combination of Havens and Alsheuski teaches an user interface for entering data ([0227] – [0228]), it does not explicitly teach rotating or depressing the control mechanism turret provides digital signals to navigate at least one graphical user interface in the viewing computer display, and wherein the at least one graphical user interface comprises at least one menu with selectable menu items.
In an analogous art, Farca teaches a digital targeting scope apparatus ([0010], [0011], and [0039]).  Specifically, Farca teaches rotating or depressing the control mechanism turret provides digital signals to navigate at least one graphical user interface in the viewing computer display ([0039].  A digital targeting scope system.  A control/display module and an image display component are mounted proximal the rear end of the housing.  The image display component is in electrical communication with the image processor.  [0070] – [0074].  Four exemplary menu displays provided by the control/display module of the digital targeting scope shown in Fig. 10.  The user may , and wherein the at least one graphical user interface comprises at least one menu with selectable menu items ([0070] – [0074] and Fig. 10.  Four exemplary menu displays provided by the control/display module of the digital targeting scope shown in Fig. 10.  The user may step through the various menus by changing the tilt angle of the separated control/display module 308. For example a first menu appears at a tilt angle of 0 degrees, a second menu appears at a tilt angle of 90 degrees, a third menu appears at a tilt angle of 180 degrees, and a fourth menu may be presented at a tilt angle of 270 degrees. The user may step through the various options within each menu via use of the push buttons.  See also [0042] and [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known features of a menu with selectable menu items because such incorporation would allow the user to make in-the-field changes to such functions as size of range circle, maximum zoom range, and ballistic data associated with one or more bullet cartridge types.  [0074].
Consider claim 10, Havens teaches the integrated control mechanism turret is of a push/rotary-type ([0136] – [0140]).
Consider claim 12, Havens teaches the data transfer interface turret comprises a universal serial bus and WIFI interface ([0228]).
Consider claim 14, Havens teaches the tube-shaped body is configured to be separable by unscrewing two pieces of the tube-shaped body ([0157] – [0160]).
Claims 2, 4, 6, 9, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Havens et al. (US 2018/0224241 A1) in view of Alsheuski (US 2016/0381297 A1), Farca et al. (US 2017/0108311 A1), and Volfson (US 2016/0191761 A1).
Consider claim 2, the combination of Havens and Alsheuski teaches all the limitations in claim 1 and the second battery is situated within a battery turret that is coupled to the tube-shaped body ([0362] – [0368] of Havens) but does not explicitly teach a removable cap.
Volfson teaches a removable cap ([0042], [0048], and [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known component of a removable battery cap because such incorporation would provide protection to the battery.
Consider claim 4, Volfson teaches the data transfer interface turret comprises a removable cap ([0042], [0048], and [0056]).
Although Volfson teaches a removable cap for battery-compartment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a removable cap for the data transfer interface because such incorporation would provide protection to the data transfer interface.
Consider claim 6, Volfson teaches the tube-shaped body is configured to be separable to replace the first battery within the tube-shaped body ([0362] – [0368] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known component of a removable battery cap because such incorporation would provide protection to the battery.
Consider claim 9, Volfson teaches the battery turret comprises a removable cap ([0042], [0048], and [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known component of a removable battery cap because such incorporation would provide protection to the battery.
Consider claim 11, Volfson teaches the data transfer interface turret comprises a removable cap ([0042], [0048], and [0056]).
Although Volfson teaches a removable cap for battery-compartment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a removable cap for the data transfer interface because such incorporation would provide protection to the data transfer interface.
Consider claim 13, Volfson teaches the tube-shaped body is configured to be separable to replace the first battery within the tube-shaped body ([0362] – [0368] of Havens and [0042], [0048], and [0056] of Volfson.  The removable cap is considered part of the tube-shaped body and can be separable).
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAT C CHIO/           Primary Examiner, Art Unit 2486